Justice BAER,
concurring.
To the extent the Majority reasons that the Juvenile Act1 and the Rules of Juvenile Procedure employ a two-step process regarding a child’s adjudication of delinquency, I join its opinion in full. I write to express my position that the juvenile court below, and, respectfully, the Majority to a lesser extent, have conflated the procedural mechanism by which juveniles are adjudicated delinquent and then subsequently subject to disposition, and ordered, if necessary, to undergo treatment, supervision, or rehabilitation. My reasoning follows.
As the Majority notes, Rules 408 and 409 of the Rules of Juvenile Procedure explicitly outline that a juvenile court must make two specific findings before adjudicating a child delinquent. First, the court must determine whether, on the petition then before it, a child actually committed a delinquent act. See Pa.R.J.C.P. 408(A); 42 Pa.C.S. § 6341(a). This finding must specify “which, if any, offenses, including grading and counts, alleged in the petition were committed by the juvenile.” Pa. R.J.C.P. 408(A); see also 42 Pa.C.S. § 6341(b). “If the court finds that the juvenile committed any delinquent act, the court shall proceed as provided in Rule 409.” Pa.R.J.C.P. 408(C). Only after this initial finding that a juvenile committed a delinquent act, shall a court “conduct a hearing to determine if the juvenile is in need of treatment, supervision, or rehabilitation” (hereinafter “treatment”). Id. 409(A). This evaluation regarding a child’s need for treatment is distinguishable from the inquiry made at a Section 6352/Rule 512 disposition hearing, which is discussed below. The issue before the court at the Section 6341/Rule 408-409 adjudication of delinquency phase is only whether the child is in need of treatment, in the abstract; rather than what treatment should be provided or is already being provided through a separate source.
Thus, upon the conclusion of the adjudication hearing, the court has two options. If it finds that a child committed a delinquent act but is not in need of treatment, the court should dismiss the delinquency petition, release the juvenile, and destroy all fingerprints and photographs. See Pa. R.J.C.P. 409(A)(l)(a)-(b); 42 Pa.C.S. § 6341(b). If the court finds that the child committed a delinquent act and is in need of treatment, regardless of how or where it might be provided, it shall adjudicate the child delinquent. See Pa.R.J.C.P. 409(A)(2); 42 Pa.C.S. § 6341(b). If the court makes such a finding of delinquency, Rule 409(A)(2)(a) specifically directs that it is to proceed to determine the proper disposition under Section 6352/Rule 512.2
The importance of this discussion is that Section 6341, and Rules 408 and 409 concern only a juvenile court’s inquiry into whether a child committed a delinquent act and whether that act necessitates a theoretical need for treatment. If so, in accord with the Act and the Rules, the child is to be adjudicated delinquent. These provisions do not concern whether the child is already receiving treatment, as was the case in the matter before us.
If the court finds the child delinquent, Rule 409(A)(2)(a) directs it to conduct a *968“dispositional hearing” pursuant to Section 6352/Rule 512. This hearing, which is distinct from the adjudication proceeding, is where a “court shall enter its findings and conclusions of law into the record” regarding, inter alia, the disposition of the child, the reasons for that disposition, the “terms, conditions, and limitations of the disposition,” and “whether any evaluations, tests, counseling, or treatments are necessary.” Pa.R.J.C.P. 512(D)(l)-(3), (5). Such disposition may include any number of conditions, including probation, commitment to a juvenile detention facility, or maintenance of the child’s status quo. 42 Pa.C.S. § 6352(a). Accordingly, it is at this stage, and this stage only, where a juvenile court may look to treatment a delinquent child is already undergoing and determine if that treatment is sufficient to ameliorate the conditions leading to the current offense.
The importance of keeping adjudication and disposition distinct is exemplified by legislation recently enacted by the General Assembly. Under the provisions of the Adam Walsh Child Protection and Safety Act, newly passed by the legislature, see Pub.L. No. 2011-111 (Dec. 20, 2011) (effective Feb. 20, 2012), a juvenile adjudicated delinquent for various sex crimes may be forced to register with the Pennsylvania State Police as a sex offender. See e.g. 42 Pa.C.S. § 9799.15(a) (effective Feb. 20, 2012). Likewise, juveniles who are adjudicated delinquent for felony sex offenses are required to submit blood samples for the State DNA Data Base and Data Bank. See 44 Pa.C.S. § 2316. In both eases, a court’s peculiar disposition is of no relevance to these requirements.
These examples of collateral consequences are provided to emphasize the importance of separating adjudication of delinquency, in accord with Section 6341 and Rules 408 and 409, and disposition, pursuant to Section 6352 and Rule 512. While it may appear cumbersome to consider the abstract need for treatment as part of the adjudication of delinquency process under Section 6341(b)/Rule 409(A), and then consider the actual need for treatment when determining disposition under Section 6352(a)/Rule 512, this is exactly what the law and rules envision.
Although it is entirely understandable how the very busy juvenile court in this case truncated the procedure by considering both the abstract need for treatment component of an adjudication of delinquency and the actual need for treatment component of a disposition, this conflation has the potential to impact the collateral consequences of delinquency, as explained above. I, therefore, respectfully caution our juvenile trial courts to maintain this distinction which, I believe the Majority envisioned, and which is set out with particularity herein.
Chief Justice CASTILLE and Justice McCAFFERY join this opinion.

. 42 Pa.C.S. §§ 6301-6365.


. The Juvenile Act itself contains a latent disconnect in that, unlike Rule 409, the Act contains no specific provision directing juvenile courts to conduct a dispositional hearing following the adjudication of delinquency. Rule 409(A)(2)(a) bridges the gap, however, such that the precise procedure to be followed is clear to the courts.